Trippe, Judge.
No motion was made to strike the plea of the maker, Sarah A. Leitner. The plea of the indorser, C. B. Leitner, was demurred to, and the demurrer sustained. That plea was, that the maker was the wife of the indorser, had no separate estate, and that he was an accommodation indorser. Neither plea alleged notice o£ any of these facts to plaintiff, who obtained the note before maturity. There was no evidence introduced or tendered, to prove that the maker was a married woman, and the judgment was legally rendered against her. It is possible there may be some mistake or error in the record. But neither the bill of exceptions or the record show that any such testimony was introduced or rejected by the Court.
The Court was -right in striking the plea of the husband. It charged no notice on plaintiff of any of the facts alleged. The bona fide holder, for value, is protected against any defenses set up by the maker, acceptor or indorser, except, 1st. Non est factum. 2d. Gambling or immoral-and illegal consideration. 3d. Fraud in the procurement: New Code, sec. 2785. And the holder is presumed to be bona fide, and such a presumption must.be negatived: New Code, sec. 2787.
If a .person were to indorse a forged note, or the note of a minor, etc., he -would be bound by his indorsement in the hands of a bona fide holder for value. Does the fact that he has indorsed the note drawn by his wife, when the note so indorsed is in the -hands of a second indorsee, and who is a bona fide holder, constitute a defense against his liability? It is *491not necessary to say it would not, as against Ms own indorsee, for that is not the case. But if the husband procure his wife to draw a note, then indorses it and puts it in circulation, it would be difficult to find reason or authority to discharge him. It is proper to observe that this note was executed prior to the passage of the Act of 1866, in relation to the rights oí married women.
Judgment affirmed.